TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-07-00517-CV
NO. 03-07-00518-CV


Walter Hall, Appellant

v.

U.S. National Association, as Trustee on behalf of the Holders of the Asset Backed 
Pass-Through Certificates, Series NC 2005-HE4, by its Attorney-in Fact and 
Servicer-in-Fact, Select Portfolio Servicing, Inc., Appellee




FROM THE COUNTY COURT AT LAW NO. 1 OF TRAVIS COUNTY
NO. C-1-CV-07-008263 & NO. C-1-CV-07-008482, 
HONORABLE J. DAVID PHILLIPS, JUDGE PRESIDING


O R D E R
PER CURIAM
	We have reviewed the clerk's records filed in these two cause numbers, which arise
from two different cause numbers from the county court, and it appears that the two causes relate to
the same matter and arise from a single cause originating in the justice court.  We therefore
consolidate the two causes for consideration and briefing.  The briefing deadlines will be the same
for both cause numbers and the records filed in the separate causes will be considered together. 
Unless appellant seeks and receives an extension of time to file, see Tex. R. App. P. 10.1, .5, 38.6(d),
his brief addressing both cause numbers will be due on March 10, 2008.  See Tex. R. App. P. 38.6(a).
	It is ordered January 29, 2008.
Before Justice Patterson, Puryear and Henson